Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20070102992 to Jager (“Jager”) in view of CN 2889751 to Chen in further view of US Patent 5529826 to Tailor et al. (“Tailor”).
Regarding claims 1, 3, 5, and 7 Jager sets forth a rim 1 made of a thermoplastic prepeg (see [0035], [0039], [0066], lines 1-3) with a number of layers each layer having an orientation of fiber angles (e.g. see [0083-0085] forming an upper half (from 3, radially outward) and a lower half (from 3, radially inward) with each of the upper halves being an outer frame segment (as evident from Fig. 1, the upper half defines the radially outer portion of the frame) and the lower halves being an inner frame segment (as evident from Fig. 1) (examiner notes that such interpretation of upper / lower halves is consistent with Applicant’s depiction of such in e.g. Fig. 5 showing upper 211 and lower 212 halves). 
Jager does not set forth that the wheel is divided into segments such as equally sized bars that are modularly connected to form the wheel frame. Chen sets forth a wheel circumferentially divided into 6 bars (Fig. 1, 2) with each bar being divided in half (see [00070]) while also suggesting a rim made of a thermoplastic material (see claim 5, page 25). It would have been obvious to one of ordinary skill in the art to divide the wheel as taught by Chen with the motivation of simplifying the handling process of the rim so that the manufactured portions are smaller and even interchangeable with other portions in the event of a defect of one portion. In other words, a defect with respect to Chen would result in a portion of the rim being discarded while a defect in Jager would result in the entire rim being discarded. 
Jager does not explicitly teach that the layers (more specifically as to Chen, the mats) are laminated. However, such is a well known means of configuring a thermoplastic apparatus as taught by Tailor (e.g. see claim 10). It would have been obvious to one of ordinary skill in the art to incorporate such technique with the motivation of controlling the amount and direction of contained fibers within each layer. The limitations of “laminating, heating, forming” is a method limitation within an apparatus claim so for purposes of examination does not receive patentable weight although when viewed in their entirety, the references teach such. See MPEP 2113. Regarding claims 5 and 7, the bonding nature of the rim halves is set forth, for example, in [0067] of Jager. 
Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jager in view of Chen and Taylor in further view of US 20100301663 to Kismarton et al. (“Kismarton”).
Regarding claims 9 and 11, Jager in view of Chen and Taylor sets forth the wheel as claimed in claim 3 and 1 respectively but does not disclose that the bars are connected to each other through a combination of additives to form the wheel frame (i.e. to the extent that “additives” are used). Kismarton discloses the use of additives to join wheel components together (see [0028], lines 3-6). It would have been obvious to one of ordinary skill in the art to incorporate such into Jager with the motivation of reducing the opportunities of the connected segments from inadvertently detaching from each other. 

Response to Arguments
Applicant's arguments filed 3/22/22 have been fully considered but they are moot in view of Chen being relied upon to teach the idea of a modularly segmented rim. 



Allowable Subject Matter
Claims 2, 4, 6, 8, 10, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The cited prior art does not disclose inner halves of ribs connected to each other further forming the wheel of claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617